RE ~~lOi)lFl('iiTIOK I'Y-IE Rlil.,E ON
                      4)F                                     i                                  /i
                                                                                             i!i,\
                                                                                                      $   -
                                                                                                          ;
                                                                                                          .
                                                                                                              *.*.-
                                                                                                              tJUi
                                                                                                               8;     *
                                                                                                                      e

                                                              i              ORDER



       Pursuanr to the power placed in this Cout? by Article Vlll Section 2;1072 Montana
Cunstitution. this Court has ertabiishcd rules ibrthe disqualification of substitution of iudges
                 cases, and such rules are noxv codrfied at 44 3-1-8113 th~ouglr
in c~.v~l crrm~nal
       and                                                                     3-1-505.


       I T fS IiEiREBY OKIIERED that, effective ,                                        4 1-1-805;
MCA, is amended to read as foilows (deleted language is indicated by strikeout; new
language i s underlined):
               3-1-805. Disqualification for cause,

                             DlSQUAI..IFIC:KfTOX FOR CAl!Sf

                This section is limited in its application to judges presiding in district
       coul-ts, justice ofthc peace courts, municipal courts. small claims courts, and
       city courts.
                1. Wl3enever a party to any proecedi~igin a?. coilrt shall file an
                                                                  t!
       affidavit alleging ihcts showing personal bias or prejudice of thc presiding
       judge, such judge shall proceed no further in the cause. If the affidavit is filed
       against a district judge, the matter shall be referred to the h4ontana Supreme
       Court;; vdmmpm If the affidavit is in compliance with subsections a. b and
       c below. the Chief Justice shall assign a district judge to Clear tlze matter. ifthe
       affidavit is file against a judge of a municipal court, justice c o u t ~ ~ court,
                                                                               or city
       any district judge presiding in the district ofthe court involved may appoint
       either a justice of the peace, a municipal judge or a city court judge, to hear
       any such proceeding.
               jaj The affidavit for disqualification must be filed more than ihii-ty (30)
       days beibre the date set for liearing or trial.
               (bj The affidavit shall be accompanied by a certificate o f counsel of
       record that the affidavit has been madc in good Faith, An affidavit will be
       deemed not to have been made in good faith if it is based solely on rulings in
       the ease u h ~ c h be addressed in an appeal from th-iud~ment.
                         can                                                           mrrctt:
               (c) Any affidavit which is not ill proper ";om ad or which does not
       allege facts showing personal bias or prejudice may be set asitie as void.
               id) The judge appointed to preside at a disqualification proceeding may
       assess attorneys fees, costs, and damages against any party or his aetorney who
       files such disqnaliiicatian tvithourreasmable cause and thereby hinders, delays
       or rakes unconscionable advar~tagc any other party, or ihc coun.
                                             of

       The Clerk is directed to rnaii copies of this order to West Croup, State Reporier
Publishing Company and the P'Vorztcinii
                                     Laccyer with the request that it be pub!ished in their
respcctivcpublications; to the Director oPLegal Services ofthe Montana Legislative Services
Division; and to all Clerks of tire District Court of the State of Montana with a request that
each Clerk furnish a copy to tlie District Court Judgcs and the Judges of Clouris of Limited
Jurisdiction in their respective counties.
                         ..

                             day of June, 2003